

117 HRES 693 IH: Recognizing the 25th anniversary of Radio Free Asia and its mission to provide an independent source of news to closed societies in Asia.
U.S. House of Representatives
2021-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 693IN THE HOUSE OF REPRESENTATIVESSeptember 29, 2021Mr. McGovern (for himself and Mr. Chabot) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONRecognizing the 25th anniversary of Radio Free Asia and its mission to provide an independent source of news to closed societies in Asia.Whereas, after the 1989 Tiananmen Square Massacre, a bipartisan group of Senators and Members of the House of Representatives, led by then-Senators Joseph R. Biden and Jesse Helms, came together and sponsored legislation to create Radio Free Asia, a news outlet with a congressionally-mandated mission to provide unbiased, independent, and domestic journalism for audiences in the Asian nations of China, Burma, Cambodia, Laos, North Korea, Tibet, and Vietnam, whose people do not fully enjoy freedom of expression;Whereas Radio Free Asia—(1)was established by United States law as part of the United States International Broadcasting Act of 1994 (22 U.S.C. 6201 et seq.); (2)was incorporated as a private, nonprofit corporation on March 11, 1996; and (3)made its inaugural broadcast in Mandarin to the Chinese people on September 29, 1996;Whereas Laos, Vietnam, China, and North Korea rank amongst the worst 9 countries in the world for media freedom in the 2021 World Press Freedom Index, as based on an evaluation of pluralism, independence of the media, quality of legislative framework, and safety of journalists;Whereas Radio Free Asia delivers programming and content using many media platforms, including radio, television, and the internet, in the languages of Mandarin, Korean, Burmese, Tibetan, Uyghur, Khmer (Cambodian), Cantonese, Lao, and Vietnamese, and through English translations and content on the website and social media of Radio Free Asia;Whereas Radio Free Asia launched BenarNews in 2015, an online news affiliate that publishes news and content for audiences in Indonesia, Bangladesh, Malaysia, Thailand, and the Philippines that is focused on the consequences of extremism and contributes to coverage by Radio Free Asia of the influence of the People’s Republic of China in Southeast Asia and the expanded military presence of the People’s Republic of China in the South China Sea;Whereas Radio Free Asia in 2020 launched online brand, WHYNOT/WAINAO, engaging younger Chinese Mandarin-speaking audiences around the world, who are often skeptical of pervasive Chinese government narratives, fostering an open dialogue on banned or under-covered topics through probing independent-thinking journalism, features, and content;Whereas Radio Free Asia, consistent with its congressional mandate of editorial independence, works to ensure that its journalists and services adhere to the highest journalistic standards and ethics, without influence or interference by the United States Government or any Administration;Whereas the Uyghur Service of Radio Free Asia has served a vital role by providing an independent source of information on the repression and mass detention of Uyghurs and members of other ethnic and religious minorities in the Xinjiang Uyghur Autonomous Region of the People’s Republic of China;Whereas the documentation of abuses in the Xinjiang Uyghur Autonomous Region by Radio Free Asia has helped inform the policies of the Congress and the Executive Branch, including a determination by the State Department that the Chinese government, under the direction of the Chinese Communist Party, is engaged in genocide against Uyghurs and members other ethnic and religious minority groups;Whereas Radio Free Asia has documented the rapid deterioration of autonomy and democratic freedoms in Hong Kong by the Chinese central government, including restrictions on freedom of speech and the press and crackdowns on activists, journalists, and protesters;Whereas Radio Free Asia has been a primary source of information on Tibetan regions in the People’s Republic of China, including on the March 2008 Lhasa Uprising and ensuing security crackdown, the spate of Tibetan self-immolations, and restrictions on Tibetan language, education, religious practice, and the display of images of the Dalai Lama;Whereas, in March 2020, Radio Free Asia reported that the Chinese government was under-reporting the number of coronavirus fatalities in Wuhan province, which was later verified by leaked internal Chinese documents obtained by other news outlets;Whereas Radio Free Asia has provided the Burmese people with continuous coverage of the 2021 military-led coup that deposed the elected government and ended 10 years of democratic reforms and growth of civil society;Whereas, in 2017, Radio Free Asia documented the human rights abuses against and expulsion of Rohingya from Burma, whose plight Radio Free Asia affiliate BenarNews has continued to cover in refugee camps in Bangladesh;Whereas Radio Free Asia has done in-depth reporting on the behavior of the North Korean government, including the use of forced labor, political prisoner camps, activities at nuclear testing sites, and internal acknowledgments of the presence of COVID–19 in the country;Whereas high-level defectors and refugees from North Korea have credited reports by Radio Free Asia as a factor in their decision to leave the country and seek their future beyond the North Korean borders;Whereas the Lao, Khmer (Cambodian), and Vietnamese services of Radio Free Asia have reported on high-level corruption of officials and leaders, silencing of independent voices and journalists, and the struggles of civil society, as well as activities by China that affect the flow of the Mekong River;Whereas the journalism by Radio Free Asia has earned recognition among its peers, is cited by respected international and regional media outlets, and has won numerous awards for its investigative reporting and exclusive features from journalistic and human rights groups; Whereas Radio Free Asia has been unjustly targeted by repressive regimes, with its websites blocked, its radio signals jammed, and its journalists put at risk;Whereas Nguyen Tuong Thuy, Truong Duy Nhat, and Nguyen Van Hoa, contributors to the Vietnamese Service of Radio Free Asia, have been unjustly jailed and detained;Whereas Uon Chhin and Yeang Sothearin, who have both worked as journalists for the Khmer (Cambodian) Service of Radio Free Asia, continue to face unsubstantiated charges; andWhereas Chinese authorities have detained and harassed family members of the Uyghur Service of Radio Free Asia in a campaign of intimidation. Now, therefore, be itThat the House of Representatives—(1)recognizes the importance of Radio Free Asia on its 25th anniversary as an independent news organization chartered and funded by Congress with a mission to bring uncensored, accurate news to people living in closed societies in Asia;(2)honors the dedication and courage of the former and current journalists of Radio Free Asia in the face of threats and adversity from foreign governments and rising risks for press freedom in Asia and across the globe; and(3)commends the continued effectiveness and success of Radio Free Asia in its pursuit of independence and credible journalism. 